DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,232,656. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 11,232,656 anticipate claims 1 – 20.
AN 17/527,376
US 11,232,656
a system, comprising: 
a memory; and 
at least one hardware processor coupled to the memory and comprising a virtual rendering system, the virtual rendering system causing the system to perform operations comprising: 

A system, comprising: 
a memory; 
and at least one hardware processor coupled to the memory and comprising a virtual rendering system, the virtual rendering system causing the system to perform operations comprising: 
selecting a virtual object template operable to generate a virtual object, the virtual object template being associated with multiple behaviors, each behavior of the multiple behaviors corresponding to one or more movements or actions that are performable by the virtual object generated based on the virtual object template; 
selecting a virtual object template operable to generate a virtual object, the virtual object template being associated with multiple behaviors, each behavior of the multiple behaviors corresponding to one or more movements or actions that are performable by the virtual object generated based on the virtual object template;

determining one or more stylizations for the virtual object template based on contextual information associated with a computing device;

applying the one or more stylizations to the virtual object template to generate the virtual object; 
selecting, using a set of rules, a behavior for the virtual object, from among the multiple behaviors associated with the virtual object template, based on contextual information associated with a computing device; and 
selecting, using a set of rules, a behavior for the virtual object, from among the multiple behaviors associated with the virtual object template, based on the contextual information; and
rendering the virtual object performing a movement or action within a 3D space captured within a camera feed of the computing device based on the behavior selected from among the multiple behaviors associated with the virtual object template.
rendering the virtual object within a 3D space captured within a camera feed of the computing device, the virtual object including the one or more stylizations, the rendering of the virtual object comprising rendering the virtual object performing a movement or action based on the behavior selected from among the multiple behaviors associated with the virtual object template.


AN 17/527,376
1
14
20
2
3
4
18
5
18
6
19
7
8
9
10
11
12
13
17

15

16
US 11,232,656
1
13
19
2
14
20
1
13
19
3
15
4
15
5
16
6
7
8
17
10
11
12
9
18
1
13
19
1
13
19



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 9 – 11, 13 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US 2021/0241537).
Regarding independent claim 1, Ahn teaches a system (Figure 1), comprising: 
a memory (Figure 1: memory 130); and 
at least one hardware processor (Figure 1: processor 120) coupled to the memory and comprising a virtual rendering system (Figure 1: program 140), the virtual rendering system causing the system to perform operations comprising: 
selecting a virtual object template operable to generate a virtual object (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information), the virtual object template being associated with multiple behaviors, each behavior of the multiple behaviors corresponding to one or more movements or actions that are performable by the virtual object generated based on the virtual object template (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); 
selecting, using a set of rules (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data), a behavior for the virtual object, from among the multiple behaviors associated with the virtual object template, based on contextual information associated with a computing device (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information); and 
rendering the virtual object performing a movement or action within a 3D space captured within a camera feed of the computing device based on the behavior selected from among the multiple behaviors associated with the virtual object template (Figures 5 – 12).

Regarding dependent claim 2, Ahn teaches wherein the set of rules specify a manner the virtual object is to be rendered based on one or more contextual signals in the contextual information (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data).

Regarding dependent claim 3, Ahn teaches wherein a rule in the set of rules specifies the behavior for the virtual object based on the one or more contextual signals in the contextual information (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data).

Regarding dependent claim 4, Ahn teaches wherein the operations further comprise: detecting a triggering event based on the contextual information; wherein the selecting of the virtual object template is based on the triggering event (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data).

Regarding dependent claim 5, Ahn teaches wherein the virtual object comprises content related to the triggering event (paragraph 58: when the augmented reality image has contents associated with health of the user of the electronic device 101 or includes food or exercise equipment which is an object associated with the health of the user, the electronic device 101 may run a health-related application).

Regarding dependent claim 9, Ahn teaches wherein the contextual information includes one or more of: user input data; biometric data; motion data; environmental data; position data; temporal data; event data describing an event; location data describing a location of the computing device; a visual attribute of image data generated by the camera (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); an object detected image data generated by the camera; an action or gesture detected image data generated by the camera; weather conditions data; audio data produced by a microphone in communication with the computing device; a gaze of a user of the computing device; or an attribute of the virtual object.

Regarding dependent claim 10, Ahn teaches wherein the rendering the virtual object within the 3D space comprises: detecting a reference surface in the 3D space captured within the camera feed; and orienting the virtual object at a position in the 3D space based on the detected reference surface (Figure 8: the surface of the shoe has the virtual objects 821, 822 rendered even while the view of the glasses has changed).

Regarding dependent claim 11, Ahn teaches wherein orienting the virtual object at the position in the 3D space comprises: assigning the virtual object to the position in the 3D space based on the detected reference surface; and identifying tracking indicia operable to track the virtual object in the 3D space (Figure 8: the surface of the shoe has the virtual objects 821, 822 rendered even while the view of the glasses has changed).

Regarding dependent claim 13, Ahn teaches wherein rendering the virtual object comprises applying a stylization to the virtual object template, the stylization comprising one or more of: a color; a texture; a size; an object geometry; an opacity; a typography; a typographical emphasis; an adornment; or an additional virtual representation related to the virtual object template (paragraph 92 and Figure 7: visual guidance 731, for example, when the object 712 is the cake, the processor 120 may load recommended daily calorie intake and Today's calorie intake of the user from the memory 130; paragraph 127 and Figure 15: running screen 1230, for example, when the object 1210 is an item and when the stored information 1220 is the information associated with the previously purchased item, the processor 120 may run a payment related application for pay for the item).

Regarding independent claim 14, Ahn teaches a method comprising: 
selecting, by at least one hardware processor (Figure 1: processor 120), a virtual object template operable to generate a virtual object (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information), the virtual object template being associated with multiple behaviors, each behavior of the multiple behaviors corresponding to one or more movements or actions that are performable by the virtual object generated based on the virtual object template (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); 
selecting, using a set of rules (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data), a behavior for the virtual object, from among the multiple behaviors associated with the virtual object template, based on contextual information associated with a computing device (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information); and 
rendering the virtual object performing a movement or action within a 3D space captured within a camera feed of the computing device based on the behavior selected from among the multiple behaviors associated with the virtual object template (Figures 5 – 12).

Regarding dependent claim 15, Ahn teaches wherein the set of rules comprise: a first rule specifying the behavior for the virtual object based on a first contextual signal in the contextual information (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); and a second rule specifying a stylization to apply to the virtual object based on a second contextual signal (paragraph 92 and Figure 7: visual guidance 731, for example, when the object 712 is the cake, the processor 120 may load recommended daily calorie intake and Today's calorie intake of the user from the memory 130; paragraph 127 and Figure 15: running screen 1230, for example, when the object 1210 is an item and when the stored information 1220 is the information associated with the previously purchased item, the processor 120 may run a payment related application for pay for the item).

Regarding dependent claim 16, Ahn teaches wherein rendering the virtual object comprises applying the stylization to the virtual object template (paragraph 99: the external device 301 may analyze and personify an emotion the user has to the object 811 in the input information provided from the electronic device 101 or the stored information to generate and display the additional object 821).

Regarding dependent claim 17, Ahn teaches wherein the stylization comprises one or more of: a color; a texture; a size; an object geometry; an opacity; a typography; a typographical emphasis; an adornment; or an additional virtual representation related to the virtual object template (paragraph 92 and Figure 7: visual guidance 731, for example, when the object 712 is the cake, the processor 120 may load recommended daily calorie intake and Today's calorie intake of the user from the memory 130; paragraph 127 and Figure 15: running screen 1230, for example, when the object 1210 is an item and when the stored information 1220 is the information associated with the previously purchased item, the processor 120 may run a payment related application for pay for the item).

Regarding dependent claim 18, Ahn teaches wherein the operations further comprise: detecting a triggering event based on the contextual information; wherein the selecting of the virtual object template is based on the triggering event (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); wherein the virtual object comprises content related to the triggering event (paragraph 58: when the augmented reality image has contents associated with health of the user of the electronic device 101 or includes food or exercise equipment which is an object associated with the health of the user, the electronic device 101 may run a health-related application).

Regarding independent claim 20, Ahn teaches a non-transitory machine-readable storage medium including a virtual rendering system (Figure 1: program 140) that includes instructions that, when executed by one or more processors of a machine (paragraph 149), cause the machine to perform operations comprising: 
selecting, by at least one hardware processor (Figure 1: processor 120), a virtual object template operable to generate a virtual object (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information), the virtual object template being associated with multiple behaviors, each behavior of the multiple behaviors corresponding to one or more movements or actions that are performable by the virtual object generated based on the virtual object template (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data); 
selecting, using a set of rules, a behavior for the virtual object (paragraph 70: the external device 301 may display an emoji representing a positively recommending emotion to be at least partially overlapped with the bottle to recommend the user who views an augmented reality image to drink fluid using additional object data; paragraph 80: the external device 301 may display an emoji representing a worrying emotion to be at least partially overlapped with the caffeine drink to warn the user who views an augmented reality image about excessive caffeine intake using additional object data), from among the multiple behaviors associated with the virtual object template, based on contextual information associated with a computing device (paragraph 63: the electronic device 101 may generate an emoji representing the first information or the second information as a facial expression by reflecting contents of the first information or the second information); and 
rendering the virtual object performing a movement or action within a 3D space captured within a camera feed of the computing device based on the behavior selected from among the multiple behaviors associated with the virtual object template (Figures 5 – 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 – 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2021/0241537) in view of Ahmed et al. (US 2018/0143748).  
Regarding dependent claim 6, Ahn does not expressly disclose wherein the selecting of the virtual object comprises: obtaining location data from the computing device, the location data describing a location of the computing device; wherein the selecting of the virtual object template is based on the location data.  Ahmed discloses the annotation system 306 operatively supplies organizes a collection of image modifiers for the messaging client application 300 based on predetermined criteria, such as whether an image modifier a set of rules defining a category, specifying usage requirements, location, limitations, sponsorship, and the like (paragraph 44), and filters may be of various of types and may include geolocation filters, which may be presented to a sending user based on geographic location (paragraph 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ahn’s system to utilize geolocation data of the device for selecting a virtual object template.  One would be motivated to do so because this would help filter out virtual objects that may be relevant to the geolocation of the user and that is also desired by the user.  

Regarding dependent claim 7, the combination of Ahn’s and Ahmed’s system teaches wherein the selecting of the virtual object template further comprises: identifying the virtual object template from a database using the location data (Ahmed, paragraph 121: image modifiers triggered by selection on a logo or other explicitly identified mark or representation may be included in a group of appended world modifiers where the image modifiers satisfies a geolocation element).

Regarding dependent claim 8, the combination of Ahn’s and Ahmed’s system teaches wherein the virtual object template comprises a text string related to the location of the computing device (Ahmed, paragraph 45: the image modifier includes an identification of a location overlay, a name of a live event, or a name of a merchant overlay; Ahn, paragraph 92 and Figure 7: visual guidance 731, for example, when the object 712 is the cake, the processor 120 may load recommended daily calorie intake and Today's calorie intake of the user from the memory 130; Ahn, paragraph 127 and Figure 15: running screen 1230, for example, when the object 1210 is an item and when the stored information 1220 is the information associated with the previously purchased item, the processor 120 may run a payment related application for pay for the item).

Regarding dependent claim 19, Ahn does not expressly disclose wherein the selecting of the virtual object comprises: obtaining location data from the computing device, the location data describing a location of the computing device; wherein the selecting of the virtual object template is based on the location data.  Ahmed discloses the annotation system 306 operatively supplies organizes a collection of image modifiers for the messaging client application 300 based on predetermined criteria, such as whether an image modifier a set of rules defining a category, specifying usage requirements, location, limitations, sponsorship, and the like (paragraph 44), and filters may be of various of types and may include geolocation filters, which may be presented to a sending user based on geographic location (paragraph 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ahn’s system to utilize geolocation data of the device for selecting a virtual object template.  One would be motivated to do so because this would help filter out virtual objects that may be relevant to the geolocation of the user and that is also desired by the user.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2021/0241537) in view of Hare et al. (US 2018/0197343).  
Regarding dependent claim 12, Ahn does not expressly disclose wherein the operations further comprise: tracking, by a first tracking subsystem from among a set of tracking subsystems, the virtual object at the position in the 3D space using the tracking indicia; detecting an interruption of the tracking indicia; and in response to detecting the interruption of the tracking indicia, tracking the virtual object at the position in the 3D space via a second tracking subsystem from among the set of tracking subsystems.  Hare discloses a redundant tracking system 124 to render a virtual object at a position relative to the client device 102 in a three-dimensional space, and transition between tracking sub-systems based on an availability of tracking indicia (paragraph 77).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ahn's system to incorporate a redundant tracking system.  One would be motivated to do so because this would help provide an uninterrupted experience.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612